Citation Nr: 1825165	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-42 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches, to include as secondary to a psychiatric disability.

4.  Entitlement to service connection for insomnia, to include as secondary to a psychiatric disability. 

5.  Entitlement to service connection for a disability manifested by joint pain.

6.  Entitlement to service connection for a disability manifested by muscle pain. 


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney-At-Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2003 to October 2008 (and was twice deployed to Iraq).  These matters are before the Board of Veterans'Appeals (Board) on appeal from August 2010 (that denied service connection for a low back disability and hypertension) and August 2012 (that denied service connection for headaches, insomnia, and disabilities manifested by joint and muscle pain rating) decisions by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  A November 2017 videoconference hearing was held before the undersigned; a transcript is in the record. 

Notably, the Veteran had two pending appeals.  In a November 20, 2014 VA Form 9, the Veteran withdrew from appeal all issues other than the matters of service connection for a low back disability and hypertension and requested a videoconference hearing.  In a separate November 20, 2014 VA Form 9, he perfected appeals of denials of service connection for headaches, insomnia, and disabilities manifested by joint and muscle pain, and requested a videoconference hearing.  The issues stemming from the separate Form 9s were separately certified on appeal to the Board in February 2015.  All of the remaining issues from the two appeals, (which had not been merged prior to the November 2017 videoconference hearing), were addressed at the hearing.  The separate appeals have now been merged. 

The issues of service connection for low back, hypertension, headache, and insomnia disabilities are remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

On the record at a November 2017 videoconference hearing, prior to the promulgation of a Board decision in the matters, the Veteran requested withdrawal of his appeals seeking service connection for disabilities manifested by joint pain and muscle pain. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims of service connection for disabilities manifested by joint pain and muscle pain; the Board has no further jurisdiction to consider appeals in the matters.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Inasmuch as the Veteran has expressed intent to withdraw his appeals seeking service connection for disabilities manifested by joint pain and muscle pain, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511 (a) is subject to a decision by the Secretary.
38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  

At the November 2017 videoconference hearing, the Veteran requested withdrawal of his appeals seeking service connection for disabilities manifested by joint pain and muscle pain.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  As the Veteran has withdrawn his appeal in these matters, there is no question of fact or law remaining in the matters for the Board to address, and the Board has no further jurisdiction to consider an appeal in the matters. 


ORDER

The appeals seeking service connection for disabilities manifested by joint pain and muscle pain are dismissed.


REMAND

On August 2010 VA spine examination, the Veteran reported that his back pain began during service in 2006 and that in April 2010 he saw a chiropractor following a motor vehicle accident (MVA).  He reported that his back pain then was no better or worse than before the accident.  Chronic lumbar strain was diagnosed but the examiner did not provide an opinion regarding the etiology of the disability.  On March 2012 VA examination, an X-ray showed possible decrease in the diameter of the central spinal canal at L5-S1.  The examiner opined that the finding was felt to be an incidental one and at least as likely as not congenital.  The diagnosis was lumbar strain.  The examiner opined that the Veteran's back disability was not related to service.  She explained that the lack of records about low back treatment in service, the lack of evidence regarding chronicity in service and since service, a possible [injury in a] MVA since service (though the Veteran stated his low back did not worsen then), the current physical examination, and medical knowledge, were against a finding [that the disability was related to service].  That opinion is inadequate for rating purposes.  The opinion attributing pathology found to  a congenital process is equivocal ("at least as likely as not") and even though it was noted that the May and December 2011 chiropractor letters were reviewed, there was no discussion regarding the chiropractor's X-ray findings of disc degeneration at L5-S1.  Accordingly, another examination to ascertain the nature and etiology of the Veteran's current low back disability is necessary. 

On August 2010 VA hypertension examination, the examiner noted that it occurred during and after active service, but did not provide a current diagnosis of hypertension.  On March 2012 VA examination, it was noted that the Veteran took Atenolol daily and that his hypertension was usually controlled, with no complications; hypertension was diagnosed.  On July 2014 VA examination, the examiner opined that the hypertension was less likely as not due to military service.  She explained that there was a lack of evidence/chronicity in service, lack of chronicity proximate to military service, and that the current physical examination, test findings, and medical knowledge, were against a finding of service connection.  However, the Veteran's service treatment records (STRs) include a November 2006 dental STR that shows a blood pressure reading of 150/74, a January 2008 STR that shows a reading of 142/79, and a July 2008 STR that shows a reading of 154/92.  The opinion stating that the Veteran's hypertension is unrelated to service did not discuss the significance of the elevated blood pressure readings noted therein.  Another examination to secure an adequate opinion is necessary. 

On March 2012 VA headaches examination, a brain MRI was normal, and the Veteran reported that his headaches began during service in 2007.  He reported headaches several times per day that lasted a few hours, and that he drank 3 beers and 1-2 sodas a day.  The examiner opined that the headaches, with features of tension, were due to his consumption of beverages with caffeine and alcohol.  At the November 2017 hearing, he testified that during his second deployment to Iraq, he did not drink alcohol, but still suffered from headaches.  At the hearing, he also raised an alternate theory of entitlement, i.e., that his headaches are secondary to a psychiatric disability.  [At the time of the hearing, a psychiatric disability was not service-connected.  Thereafter, a March 2018 rating decision granted service connection for posttraumatic stress disorder (PTSD) with alcohol use disorder, rated 50 percent, effective December 7, 2017].  An examination that addresses the alternate theory of entitlement is necessary.

On March 2012 VA sleep disorder examination, the Veteran reported sleep difficulty since 2007, that he woke up frequently during the night, and that he took Hydroxyzine for anxiety and sleep.  The examiner opined that his sleep disturbance with fatigue was associated with less sleep, anxiety, depression, and nightmares and that he needed a mental health examination.  At the November 2017 hearing, the Veteran argued that his insomnia is secondary to a [service-connected] psychiatric disability.  An examination that addresses that theory of entitlement is necessary. 

A May 2011 letter from Liringis Chiropractic notes that in April and May 2010 they provided the Veteran treatment following a MVA.  Records of such treatment are not in the file, and there is no indication that they were sought. 

As the Veteran appears to be receiving ongoing treatment for low back, hypertension, headache, and insomnia disabilities, and records of such treatment may contain pertintent information, (and because VA records are constructively of record), his updated treatment records must be secured.

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his low back disability, (to specifically include April and May 2010 treatment records from Liringis Chiropractic) and to provide all releases necessary for VA to secure complete private records of such evaluations or treatment.  The AOJ should secure for the record complete clinical records of all such evaluations and treatment from all providers identified.  If any records sought are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  The AOJ should specifically secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his low back, hypertension, headache, and insomnia disabilities since December 2017. 

2.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should:

a) Identify (by diagnosis) each low back disability entity found/or shown by the record during the pendency of the instant claim. 

b) Identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service/reported injury therein? 

c) If a diagnosed low back disability is determined to be unrelated to service, please identify the etiology for the disability considered more likely and explain why that is so.

The examiner must include rationale with all opinions. The examiner is also asked to comment on (express agreement or disagreement with) the opinions offered by the 2010 and 2012 VA examiners and in the May and December 2011 private letters regarding the nature and etiology of the back disability (including rationale for the agreement or disagreement, and acknowledging the Veteran's lay statements regarding postservice treatment).

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner should:

Identify the likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to his service?

The opinion must include rationale that acknowledges the elevated blood pressure readings noted in November 2006, January 2008, and July 2008 STRs, and a December 2011 statement from the Veteran's mother, a registered nurse, regarding blood pressure readings of 150/170 over 100/110 that she took during his service.
 
4.  The AOJ should also arrange for a neurological examination of the Veteran to confirm the existence, and ascertain the nature, and likely etiology of his claimed headache disorder.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  On review of the record and examination of the Veteran, the examiner should respond to the following:

a) Does the Veteran have a headache disability?  If so, please identify it by diagnosis.

b) Please identify the etiology for any headache disorder diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service/events therein?

c) If a diagnosed headache disorder is found to not be directly related to the Veteran's service, please opine further whether it is at least as likely as not (a 50% or greater probability) that such disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected psychiatric disability .  [The opinion must address aggravation.] 

d) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, a headache disability, the examiner should specify, to the extent possible, the degree of disability (symptoms/impairment) that has resulted from such aggravation.

 All opinions must include rationale.

5.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of his insomnia.  The Veteran's record must be reviewed by the examiner in connection with the examination, and any tests or studies indicated should be completed.  On review of the record and examination of the Veteran, the examining physician should respond to the following:

a)  Is the Veteran's insomnia, of itself, a separate disability entity or is it a manifestation of an underlying disability?  If the latter, is the underlying disability the Veteran's service-connected PTSD?
b) If the insomnia is a disability entity of itself, please identify its etiology.  Specifically, was it at least as likely as not incurred in service? If not, was it caused or aggravated by the Veteran's service-connected PTSD?

The consulting provider must include rationale with all opinions.

6.  The AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


